Citation Nr: 1419572	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-48 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability as secondary to a right knee disability.

3.  Entitlement to service connection for a back disability as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1959 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right knee disability

The Veteran contends that his right knee disability (total knee replacement) is due to an in-service injury which occurred in July 1961.  Based on the Veteran's STRs, the Veteran's post service treatment, and the September 2010 VA clinical opinion, the Board finds that a remand for additional development is necessary.  

A July 28, 1961 service treatment record (STR) reflects that the Veteran had been hit on the right knee by a ball player while playing baseball.  Upon examination, it was noted that he had traumatic effusion.  The joint was noted to be stable; however, the examiner stated that "but perhaps only because it is swollen."  A July 28, 1961 radiology report reflects that the Veteran had "minimal suprapatellar effusion.  The bones appear normal."

A July 28, 1961 Fort Sill Orthopedic Clinic STR reflects that the Veteran was tender over the lateral femoral condyle, his leg was stable, and there was no evidence of a meniscus tear.  The impression was a contusion.  The Veteran was prescribed a "cylinder".  It was noted that the Veteran was going on leave on Monday, and was to have the cylinder removed at "Fitzsimons on 7 Aug 1961."  

There are no subsequent STRs which reflect complaints of, or treatment for, the right knee.  They do reflect that the Veteran played football in October 1961, and the Veteran has testified that he played basketball in service after the July 1961 incident.  

The Veteran's January 1962 report of medical history for separation purposes reflects that the Veteran denied a trick or locked knee.  The report of medical examination reflects normal lower extremities and a physical profile of "1" for the lower extremities, indicating no limitations.  

Post service, in December 1962, the Veteran sought treatment for a complaint unrelated to his knee.  At that time, it was noted that his general health has been "excellent" and "good".  His reported past history was negative for any knee complaints. 

In June 1967, the Veteran had a right knee arthrotomy.  The records reflect that the Veteran reported that he had had pain in his right knee "off and on since high school days".  The impression was "internal derangement of the right knee, he has probable torn cartilage." 

In September 1970, surgery was again performed on the right knee.  The impression was internal derangement of the right knee.  In 2004, the Veteran had a total right knee replacement.

A September 2010 VA examination report reflects that the examiner noted that the STRs "do not provide a diagnosis; however, the record notes that the Veteran was referred to orthopedics clinic at Fort Sill, Oklahoma.  There was no record for Fort Sill, Oklahoma."  The Board finds that the examiner was incorrect.  As noted above, the claims file does include a diagnosis (i.e. a contusion) and does include a record from the Fort Sill orthopedics clinic (i.e. prescribed treatment of a cylinder for approximately one week).  (The record is on the reverse side of the initial July 28, 1961 STR notation and is stamped "Orthopedic Clinic USAH Ft. Sill, Okla.")

The September 2010 VA examiner stated that she could not resolve the issue of whether the Veteran's current right knee disability is causally related to service without resorting to mere speculation because the STRs did not show enough documentation to establish a nexus opinion.  She noted that the development for orthopedic records turned up negative; there were no records at Fort Sill, Okla. and no documented records at the Denver VA Medical Center (VAMC).  (The Veteran and his sister have indicated that the Veteran had his cast removed at the Denver VA facility while the Veteran was on leave in Colorado.) 

The Board finds that there may be outstanding VA clinical records or STRs which, if available, should be associated with the claims file.  The Veteran testified at the August 2012 Board hearing that he was told in service that his cast would need to be removed in approximately eight (8) weeks and that he would be home on leave at that time; therefore, according to the Veteran, he had his cast removed at a VA facility to which he drove while he was at home on leave in Greeley, Colorado.  

As noted above, the STRs reflect that the Veteran was going on leave and was to have his cast removed on August 7, 1961 at Fitzsimons Army Medical Center Hospital.  The Fitzsimons Army Medical Center was located in Aurora, Colorado, approximately 60 miles from the Veteran's home in Greeley.  Thus, it is reasonable for him to have sought treatment there, as directed, rather than a VA facility as he now recollects.  In addition, the Veteran was still on active duty, and testified that he was treated by a corpsman; thus, it is reasonable that he was seen at a military facility rather than the Denver VAMC.  VA should attempt to obtain all possible pertinent records, if any, from the former Fitzsimons Army Medical Center Hospital.

A VA Form 10-7131, dated in July 2010, reflects that the RO requested outpatient treatment records from 2003 to January 2008 for the Veteran's right knee at the Denver VAMC; no records were available.  The claims file does not reflect that the RO requested records for 1961, when the Veteran contends that his cast was removed.  VA should attempt to obtain all possible pertinent records, if any, from the Denver, Colorado VAMC for August 7 through September 30, 1961.  (This time frame includes the STR notation that the "cylinder" would be removed on August 7, 1961, as well as the Veteran's contention that he had a cast removed after eight weeks.)

Regardless if any additional records are received, a supplemental clinical opinion should be obtained with consideration of the above noted STRs and post service evidence.  This is especially necessary because the September 2010 VA examiner failed to acknowledge the Ft. Sill Orthopedics Clinic note which noted a "cylinder" for approximately one week.  

In an October 2009 statement, the Veteran contended that he was in a cast and on crutches for six months.  The Board finds that this is less than credible as to the length of time for crutches.  As noted above, the STRs indicate that the Veteran did not have a fracture and was to be in a "cylinder" for approximately one week.  The Veteran's injury was treated on July 28, 1961, and he was playing football in October 1961.  Thus, it is less than reasonable that he was on crutches in October 1961, three months after the injury, and a VA clinician need not consider such a lengthy period of time for crutches.

Right hip disability & back disability

As the claim for service connection for a right knee disability is being remanded, the Board finds that the claims for service connection for a right hip disability and a back disability as secondary to a right knee disability should also be remanded as they are inextricably intertwined.

The claims file includes December 2009 correspondence from Dr. J. Sabin of Precision Orthopedics.  It reflects that the Veteran had been Dr. Sabin's patient from 2001 through 2003 for the Veteran's back and hip.  The claims file also includes September 2009 correspondence from orthopedic surgeon Dr. P. Swenson.  Although both physicians provided an opinion, they did not provide a rationale and their opinions do not reflect that they had considered the Veteran's STRs.  Importantly, they did not provide their clinical records.  Thus, VA should attempt to obtain such records.

Furthermore, the Veteran has indicated that he had an L-4 discectomy in 1990, a right hip total arthroplasty in 2002. and L3-L5 decompression and fusion in 2002, all at St. Anthony's Hospital; however, he has not provided those records.  VA should attempt to obtain them.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received hip and back treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) Dr. Sabin from 2001 through 2003; b.) Dr. Swenson from 2004; and c.) St. Anthony's Hospital in 1990 and 2002.  After obtaining a completed VA Form 21-4142, attempt to obtain pertinent record. 

Attempt to obtain, and associate with the claims file, all pertinent medical records, from the former Fitzsimons Army Medical Center Hospital for August 7, 1961, and the Denver VAMC from August 7 through September 30, 1961. 

If the above searches yield negative results, note such in the claims folder.  Any documents received by VA should be associated with the claims folder.

2.  Thereafter make arrangements with the September 2010 clinician, or another appropriate clinician of relevant expertise, to provide a supplemental medical opinion.  

The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current right knee disability is causally related to active service.

The clinician should consider the entire claims file to include a.) the July 28, 1961 STR which reflects traumatic effusion and a stable joint "but perhaps only because it is swollen"; b.) the July 28, 1961 radiology report; c.) the July 28, 1961 STR stamped by the Fort Sill Orthopedic Clinic which reflects no evidence of a meniscus tear and a prescribed "cylinder" to be removed at "Fitzsimons on 7 Aug 1961"; d.) the October 1961 STR which reflects that the Veteran was able to play football; e.) the Veteran's January 1962 report of medical history for separation purposes which reflects that he denied a trick or locked knee; f.) the January 1962 report of medical examination which reflects normal lower extremities and a physical profile of "1" for the lower extremities; g.) the December 1962 private record which reflects excellent and good health and is negative for knee complaints; h.) the 1967, 1970, and 2004 medical records which reflect knee surgery, and i.) the September 2010 VA examination and opinion report.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  If newly received treatment records for the back and hip are received, request the clinician, to provide a supplemental medical opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's current right hip and back disabilities are causally related to, or aggravated by, a right knee disability. 

4.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the Statement of the Case in October 2010.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



